Citation Nr: 1416262	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  08-32 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the left leg.

2.  Entitlement to increased rating for degenerative disc disease (DDD) of the lumbar spine, currently rated as 20 percent disabling.

3.  Entitlement to increased rating for a left knee disability, rated as 10 percent disabling prior to November 24, 2009, and as 60 percent disabling from January 1, 2011.

4.  Entitlement to increased rating for a right knee disability, rated as 10 percent disabling prior to November 24, 2009, and as 60 percent disabling from January 1, 2011.

5.  Entitlement to increased rating for radiculopathy of the right leg, currently rated as 10 percent disabling.

6.  Entitlement to increased rating for residuals of a right ankle sprain, currently rated as 10 percent disabling.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 18, 2007.         


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO ("Travel Board" hearing) in March 2010.  A transcript of his testimony is of record.  During the hearing the Veteran presented additional evidence in the form of private treatment records, along with a waiver of original RO jurisdiction; the Board has accepted these documents for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).

In December 2010 the Board issued a decision that denied increased rating for the service-connected bilateral plantar fasciitis.  The Board's action remanded the remaining issues on appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C. for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2012 the Appeals Management Center (AMC) issued a rating decision that in relevant part granted 60 percent ratings for the left and right knee disabilities effective from January 1, 2011, and also granted a TDIU effective from May 18, 2007.  The Board has recharacterized the issues on appeal to reflect these changes.


FINDINGS OF FACT

1.  During the course of the claim, the probative evidence does not reflect objective findings of radiculopathy of the left leg. 

2.  The Veteran's lumbosacral spine disability is manifested by degenerative disc disease (DDD) with forward flexion to 60 degrees or better, with pain on motion and without incapacitating episodes due to intervertebral disc syndrome (IVDS); the spine is not ankylosed.

3.  Prior to November 24, 2009, the Veteran's left and right knee disabilities were manifested by degenerative joint disease (DJD) with flexion to 100 degrees bilaterally with pain on movement, no limitation of extension and no instability.  

4.  From November 24, 2009 to January 1, 2011, the Veteran's left and right knee disabilities were rated 100 percent disabling for bilateral total knee replacements and subsequent convalescence.

5.  Since January 1, 2011, the Veteran's left and right knee disabilities have been manifested by status post total knee replacement with residual weakness, pain or limitation of motion.  

6.  The Veteran's right leg radiculopathy most closely approximates mild incomplete paralysis of the sciatic nerve.  

7.  The Veteran's disability residual to right ankle sprain is manifested by moderate limitation of motion, with pain.  

8.  The Veteran was gainfully employed prior to May 18, 2007.


CONCLUSIONS OF LAW

1.  The requirements for service connection for left leg radiculopathy are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The requirements for a rating higher than 20 percent for DDD of the lumbosacral spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2013).

3. The requirements for a rating higher than 10 percent for DJD of the left knee prior to November 24, 2009, and for a rating higher than 60 percent from January 1, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5055, 5260, 5261 (2013). 

4.  The requirements for a rating higher than 10 percent for DJD of the right knee prior to November 24, 2009, and for a rating higher than 60 percent from January 1, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5055, 5260, 5261 (2013).

5.  The requirements for a rating higher than 10 percent for radiculopathy of the right leg are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

6.  The requirements for a rating higher than 10 percent for residuals of a right ankle sprain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).
 
7.  The requirements for entitlement to a TDIU prior to May 18, 2007, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Here, compliant VCAA notice was provided in March 2007 and May 2007 letters, issued prior to the decision on appeal. .  

In any event, the Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The record also reflects that service treatment records (STRs) and available post-service medical evidence identified by the Veteran have been obtained, and VA examinations have been conducted.  The Board previously remanded the file in order to afford the Veteran an additional VA examination, which was performed in February 2011.  Moreover, the Veteran was asked to identify additional treatment providers in a December 2010 letter and additional VA treatment records were obtained.  Thus, the AMC substantially complied with the requirements articulated in the remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to 
the Veteran, who testified as to the severity of his claimed service-connected disabilities and their impact on his occupational capacity.  Additionally, the Veteran volunteered his relevant treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection may also be established for disability that is proximately due
 to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records (STRs) show the Veteran was treated during service for low back pain beginning in 1984 and that he underwent surgery for disc herniation and spinal stenosis in 2001.  The Veteran was also noted in STRs to have had radiculopathy of the right lower extremity (RLE) for many years.  STRs are silent in regard to any radiculopathy of the left lower extremity (LLE) in service.

A rating decision in June 2003 granted service connection for status post discectomy L4-L5 and for right leg radiculopathy.  The Veteran filed his claim for service connection for left leg radiculopathy in February 2007.

The Veteran does not assert, and the evidence does not show, that his claimed left leg radiculopathy was incurred in service or directly related to service, or that it manifested to a compensable degree within a year of discharge from service.  Rather, he contends that he has radiculopathy of the LLE that is a separately compensable neurological disorder associated with his service-connected lumbosacral spine disability.

The Veteran was treated by the Center for Bone and Joint Disease in December 2006 for a recent work-related injury to the back, with subsequent back pain and pain radiating down the left leg.  The clinical impression was lumbar radiculopathy with lumbar stenosis.  The Veteran received treatment by that provider through May 2007.  A May 2007 treatment note states that the therapy appeared to have helped the Veteran and he was currently grossly neurologically intact; the clinical impression was status post left lumbar radiculopathy.

The Veteran had a VA examination of the spine and peripheral nerves in October 2007 that showed clinical evidence of right S1 radiculopathy.   The examiner did not identify left radiculopathy.  The November 2007 rating decision on appeal thereupon denied service connection for left leg radiculopathy because there was 
no clinical evidence of the disorder.

The Veteran testified before the Board in March 2010 that he developed left-side pain and numbness several years after his discharge from service.  These symptoms were similar to those in his right side, for which he is service-connected.

The Veteran had a VA examination of the peripheral nerves in February 2011, performed by a physician who reviewed the claims file.  The Veteran reported pain and numbness in the right leg for about 15 years and similar numbness in the left foot and toes for the past 6-7 years.  The examiner performed a neurological examination and noted clinical observations in detail.  On examination the LLE 
was normal, with no motor or sensory abnormalities, whereas the RLE showed sensory deficits.  The examiner diagnosed peripheral sensory neuropathy of the RLE of undetermined etiology, but stated that no confirmed clinical evidence of radiculopathy in either lower limb was shown on examination.

The Board notes that following an intercurrent work injury, the Veteran was noted by the Center for Bone and Joint Disease to have complaints consistent with left lower extremity radiculopathy from December through February 2007.  In January 2007 he underwent a nerve root injection which significantly improved his complaints.  By February 27, 2007, he reported that he was only having pain in his back.  Physical examinations from February and March 2007 noted a grossly intact neurological evaluation.  

The Veteran has also been afforded two VA examinations of the spine and peripheral nerves, but neither examination has resulted in diagnosis of radiculopathy of the LLE during the course of the claim.  

The Veteran has testified as to symptoms including pain, numbness and tingling.  However, during the course of the claim filed in February 2007, he has not been shown to have any objective impairment in the LLE due to radiculopathy.  Complaints of radiating pain are already contemplated in the evaluation assigned for his DDD of the lumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (evaluate back disabilities "with or without symptoms such as pain (whether or not it radiates)).  There is no objective evidence during the course of the claim showing motor or sensory impairment of the LLE such that a separate service-connected rating for LLE radiculopathy is warranted.  Accordingly, service connection for LLE radiculopathy is denied. 

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).
Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Degenerative arthritis is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, which provides, in pertinent part, that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent 
is for application for each major joint or group of joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

      Lumbar Spine Disability

Under the current rating criteria lumbosacral spine disorders other than intervertebral disc syndrome are evaluated under the General Rating Formula 
for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2013).  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, normal extension is 0 to 30 degrees, normal left and right lateral flexion is 0 to 30 degrees, and normal left and right lateral rotation is 0 to 30 degrees.  The combined range of motion (ROM) refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is to 240 degrees.  Id. at Note (2).   

Intervertebral disc syndrome (IVDS) may alternatively be rated under the Formula for Rating IVDS based on Incapacitating Episodes (IVDS Formula).  Under the IVDS Formula a rating of 10 percent is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than four weeks during the past 12 months.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A rating of 60 percent is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

The Veteran's claim for an increased rating was received in February 2007.  

Magnetic resonance imaging  (MRI) study of the lumbar spine in November 2006, performed at West Hernando Diagnostic and MR Center, showed early disc desiccation at L4-L5 and L5-S1 as well as disogenic disease in both discs, greatest at L4-L5, with asymmetric-to-right disc/protrusion and moderate hypertrophic facet disease creating the tightest level of canal and foramina.  Vertebral bodies were normal in height and configuration throughout.  There was no evidence of space-occupying lesion or other signal abnormality and the paravertebral soft tissues appeared unremarkable.

In December 2006 the Veteran was treated at the Center for Bone and Joint 
Disease for a workplace injury suffered approximately 6 weeks earlier; the Veteran reportedly worked for a company that moved washers and dryers, and he suffered a back injury moving a washer and dryer through the sand.  Thereafter, he had back pain with pain and numbness in the left leg.  Past medical history was significant 
for lumbar surgery.  Lumbar range of motion (ROM) was to 20 degrees of flexion and 20 degrees of extension; combined ROM was not provided.  There was no significant tenderness of palpation over the lumbar spine, but there was bit of tenderness in the left sciatic notch.  X-ray of the lumbar spine showed "a little bit" of degenerative spine and "very mild" degenerative changes.  Motor strength in the bilateral lower extremities was 5/5; sensory was somewhat decreased in the left lateral leg compared to the right.  The clinical impression was lumbar radiculopathy with lumbar stenosis and lumbar herniated disc.
 
The Veteran had a VA examination of the spine in October 2007, performed by a physician who reviewed the claims file and noted history of L4-5 discectomy in 2004.  The Veteran complained of daily sharp and burning back pain of 9/10 severity, with stiffness and weakness.  The Veteran stated he took pain relievers 
as needed.  He denied flare-ups and also denied incapacitating episodes.  The Veteran denied loss of bowel or bladder control.  
The Veteran stated he was only able to walk about one block, due to his knee problems.  The Veteran reported he had been a leasing manager but had quit because the job required lifting; he then tried to be a security guard but quit that 
job in approximately July 2007 because of his knees.

Examination showed the Veteran to have normal posture and spinal curvature and symmetry but an abnormal gait.  There was no spasm or tenderness to palpation but there was painful motion.  Straight leg testing (SLR) was positive on the right; deep tendon reflexes (DTRs) were normal and symmetrical and there were no motor changes.  ROM of the thoracolumbar spine showed flexion to 90 degrees with pain beginning at 80 degrees; combined ROM was 240 degrees.  Repetitive movement did not cause increased limitation of motion and ROM was not further reduced by pain, fatigue, weakness or lack of endurance.  The spine was not ankylosed.  The examiner diagnosed DDD of the lumbar spine and also sciatica, to be evaluated by neurological examination.  

The Veteran presented to the VA ambulatory care clinic in June 2009 requesting pain medication.  The clinician noted recent VA MRI of the lumbar spine in May 2009 that showed small-to-moderate disc extrusion paracentral right L4-5 extending into the right lateral recess and foramen; this, in combination with disc bulge and bilateral facet hypertrophy, was resulting in severe spinal stenosis.

The Veteran testified before the Board in March 2010 that he took medication for his back pain; he did not do physical therapy because he was told by physicians that he was "pretty well stuck" with his current situation.  The Veteran accordingly limited his activities in order to preclude additional injury.  The Veteran occasionally received epidural pain injections by a non-VA provider, which relieved his symptoms for 4-5 months at a time.  The Veteran stated he often threw his back out.  He reported muscle spasms, which he treated with heat therapy.  He denied incapacitating episodes.

The Veteran presented to the VA ambulatory care clinic in January 2011 for evaluation and management of his medical problems including back pain extending into the lower extremities.  The clinician noted that VA X-ray of the lumbosacral spine in June 2010 showed stable DDD of the fourth lumbar intervertebral space, unchanged since April 2009 without evidence of spondylolisthesis, fracture, dislocation or bone destruction.  The clinical impression was low back pain (LBP) with possible radiculopathy.

The Veteran had a VA examination of the spine in February 2011, performed by a physician who reviewed the claims file.  The Veteran complained of constant, sharp, daily lumbosacral pain of moderate intensity; he also endorsed decreased motion, stiffness and spasm.  He also endorsed sharp, radiating pain and numbness into the bilateral lower extremities.  He denied fatigue or weakness and also denied incapacitating episodes.  The Veteran stated he was able to walk 1-3 miles.  Examination showed the Veteran to have normal posture but he walked with an antalgic gait.  The Veteran's spinal curvature was normal and the spine was not ankylosed.  There was no objective evidence of spasm or atrophy but there was objective indication of guarding, tenderness and pain with motion.  The muscle spasm, localized tenderness and guarding were not enough to be responsible for abnormal spinal contour.  Active motion of the thoracolumbar spine was flexion to 70 degrees, with pain beginning at 60 degrees of flexion; there was no pain with movements other than flexion.  Combined ROM was to 220 degrees.  Repetitive motion caused no additional limitation of function.  Neurological examination results are discussed below in conjunction with the right lower extremity disability.  The examiner diagnosed DDD of the lumbar spine.  As noted below, the examiner characterized the Veteran as having peripheral neuropathy of the right lower extremity without clinical evidence of radiculopathy.  In terms of occupational impairment, the examiner stated the low back disability had caused the Veteran to be assigned to different duties.  In terms of activities of daily living (ADLs), the disability caused difficulty with pain and mobility.        

VA MRI of the lumbar spine in February 2011 showed continued moderate-to-severe spinal canal and right lateral recess stenosis at L4-5, but the right paracentral disc extrusion appeared to have regressed somewhat in size.  Also shown was stable moderate spinal canal and lateral recess stenosis at the L5-S1 level.

Review of the evidence above demonstrates that during the course of the claim, the Veteran's thoracolumbar flexion prior to onset of pain was at worst to 60 degrees, and his combined ROM was at worst to 220 degrees; these findings are squarely within the rating criteria for a 10 percent rating and do not show entitlement to a rating higher than the currently-assigned 20 percent, even considering his complaints of painful motion and functional impairment.  See Mitchell, supra.  The Veteran's forward flexion is not limited to 30 degrees, and his spine is not ankylosed; thus the criteria for a 40 percent rating are not approximated.  Accordingly, entitlement to a rating higher than 20 percent is not shown under the General Rating Formula. 

Turning to alternative rating criteria, the Veteran has not asserted, and the evidence of record does not suggest, that he had any incapacitating episodes of IVDS.  Disability rating under DC 5243 would accordingly present no benefit to the Veteran.

As noted above, neurological disabilities that are associated with a service-connected disability of the spine are to be separately rated under the appropriate DC.  In this case, the Veteran is being separately compensated for radiculopathy of the right lower extremity (RLE), which is an issue on appeal and is discussed below.  Service connection for claimed radiculopathy of the left lower extremity (LLE) was denied for reasons set forth above.  There is no indication of bowel or bladder dysfunction, or other neurological disability other than radiculopathy of the RLE, for which separate compensation should be considered.

In addition to the medical evidence cited above the Board has considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical examiners and providers.  The Veteran has generally reported pain and stiffness of the back, with radiation down the extremities.  However, he has not shown limitation of motion to a degree that approximates entitlement to a higher schedular rating; in that regard, the rating schedule specifically applies regardless of pain, whether or not it radiates.  Further, the Veteran was able to achieve the ROM cited above prior to onset of pain.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his low back disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent during the course of the claim. 

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

      Left and Right Knee Disabilities

The Veteran's claim for increased rating was received in February 2007.  His knee disabilities were rated under Diagnostic Codes 5010-5260 prior to November 24, 2009, and under Diagnostic Code 5055 thereafter.

Limitation of flexion of a leg is rated under DC 5260.  A rating of 0 percent is assigned for flexion is limited to 60 degrees; a rating of 10 percent is assigned for flexion limited to 45 degrees; a rating of 20 percent is assigned for flexion limited to 30 degrees; and, a rating of 30 percent is assigned for flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Limitation of extension of a leg is rated under DC 5261.  A rating of 0 percent is assigned for extension limited to 5 degrees; a rating of 10 percent is assigned for limitation of extension to 10 degrees; a rating of 20 percent is assigned for extension limited to 15 degrees; a rating of 30 percent is assigned for extension limited to 20 degrees; a rating of 40 percent is assigned for extension limited to 30 degrees; and, a rating of 50 percent is assigned for extension limited to 45 degrees.  Id.

Under DC 5055, a rating of 30 percent is the minimum rating.  A rating of 60 percent is assigned with residuals consisting of severe painful motion or weakness in the affected extremity.  A rating of 100 percent is assigned for one year following implant of the prosthesis.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
9-2004 (69 Fed. Reg. 59988 (2004)).

The Veteran had an MRI of both knees at MacDill Air Force Base (AFB) in March 2006.  Both knees showed linear tear in the posterior horn of the medial meniscus and meniscal or ganglion cyst, larger in the left knee than the right.  Both knees showed intact ligaments and tendons, and neither knee showed significant joint effusion or popliteal cyst.  The impression for the left knee was osteochondral defect in the lateral femoral condyle, linear tear posterior horn medial meniscus, tiny cystic changes in the head of the fibula and meniscal or ganglion cyst in the intercondylar region of the distal femur.  The impression for the right knee was linear tear in the posterior horn medial meniscus, degenerative joint disease changes and meniscal tear adjacent to the anterior horn medial meniscus.   

The Veteran presented to the VA ambulatory care clinic in June 2007 complaining of a 5-6 month history of bilateral knee pain.  Pain was described as constant and throbbing with sharp exacerbation with movement.  Pain and stiffness was worse 
in the morning and was characterized as 8-9/10 in severity.  The Veteran was 
noted to weigh 328 pounds and to stand 6'8" in height; he previously played semi-professional basketball.  Past medical history was significant for arthroscopic surgeries to the right knee on three occasions.  Clinical examination showed no lateral instability and no swelling; ROM was not noted.  X-ray showed mild DJD on the left and moderate DJD on the right, although a physician's assistant (PA) also noted severe DJD behind the bilateral patellae.  The clinical impression was bilateral knee pain with DJD.

The Veteran had a VA examination of the joints in October 2007, performed by a physician who reviewed the claims file.  The Veteran reported having hurt his knees playing basketball in service, with surgeries for torn cartilages and ligaments.  The Veteran reported being retired and unable to work due to back and knee pain.  The Veteran endorsed pain, stiffness, swelling and fatigability; he denied weakness, heat or redness, instability, locking or lack of endurance.  He also endorsed history of knee surgery, pain medication and physical therapy.  He complained of daily flare-ups to 6/10 severity, associated with use and alleviated by rest.  The Veteran denied episodes of dislocation or recurrent subluxation.  No impairment of ADLs is recorded.

Examination showed the Veteran to walk with a limp.  ROM of the left knee was extension to 0 degrees and flexion to 110 degrees with pain at 100 degrees.  ROM of the right knee was extension to 0 degrees and flexion to 100 degrees with pain at 100 degrees.  Neither knee had additional limitation following repetitive use and both knees were stable.  Neither knee caused functional limitation with standing but both knees caused functional limitation walking.  Neither knee was associated with effusion, redness, heat or guarding of movement.  In terms of additional limitation of function, the examiner stated an opinion that 30 degrees of flexion were lost 
to pain and 20 degrees lost to fatigue, with no additional loss of function due to incoordination of lack of endurance.  The examiner diagnosed severe degenerative and traumatic arthritis of both knees, the right being much worse than the left, and stated that the Veteran's knee problems were directly caused by athletic injuries in service.  

The Veteran presented to the VA ambulatory care clinic in June 2009 requesting pain medication.  The clinician noted recent VA MRI of the bilateral knees in May 2009 that showed bilateral tricompartmental disease, tears in the posterior horn and body of the medial meniscus and degenerative changes with subchondral cyst/edema, osteophytes and joint space narrowing.

The Veteran also presented to the VA orthopedic surgery clinic in June 2009, reporting that he wanted bilateral total knee replacement surgery.  The clinician noted the Veteran to have severe arthritis in both knees (varus deformity with bone-on-bone medical compartments); the left knee caused the Veteran more subjective pain although the right knee looked worse on X-rays.  The clinician warned the Veteran that his size and weight would put a severe strain on the new knees, which would accordingly not last more than 10 years, but the Veteran insisted that he understood the risks but wanted to proceed with surgery to obtain pain relief, regardless of the risks.  The Veteran was referred for fee-basis surgery, provided that a surgeon could be found who was willing to perform such surgery on a 45-year old man.

In September 2009 the Veteran had a consult with Dr. Bernasek in regard to severe bilateral knee pain.  The Veteran complained of sharp, continuous pain at 9/10 severity.  Pain was worsened with sleeping, climbing stairs, walking and exercise; pain was improved with bracing.  The Veteran complained of associated locking, swelling, clicking, tenderness and sensation of giving way.  ROM of both knees was 0-105 degrees; the point at which pain commenced was not noted.  Both knees were severely tender to palpation at specific spots.  Stability tests showed no instability of either knee.  Muscle strength in both knees was 5/5.  Patellar tendon reflexes, nerve traction test and sensory examinations were normal in both knees.  X-rays of the bilateral knees showed medial joint space narrowing with marginal osteophyte formation, periarticular sclerosis and cysts; patellar tracking was midline.  CT scan showed tricompartmental osteoarthritis in both knees, with an impression of moderate-to-severe DJD in the right knee and moderate DJD in the left knee.  Dr. Bernasek stated the Veteran wished to proceed with bilateral total knee replacement (TKR) surgery.

In November 2009 the Veteran underwent preoperative examination at Florida Orthopedic Institute preliminary to bilateral TKR surgery.  Examination of the knees was grossly consistent with the observations made in September 2009 by Dr. Bernasek cited above.  The Veteran thereupon underwent bilateral TKR surgery on November 24, 2009, and he was discharged home on November 28. 

From November 24, 2009, to January 1, 2011, the Veteran was rated at 100 percent for surgery and post-surgical convalescence.  Operative and post-operative treatment notes during the period are of record.  

In March 2010, while he was receiving compensation at the 100 percent level for convalescence, the Veteran testified before the Board that prior to surgery he had constant severe knee pain; he was unable to stand for an hour because the knees were bowing.  He stated the knees were unstable and would buckle and give out in all directions.  The knees would also grind and lock, and he was unable to squat or to bend.  Since his surgery he continued to use a cane.  He complained of current constant flare-ups including numbness in the toes, although he was assured these symptoms would resolve in the next 6-8 months.  His disability was currently manifested by inability to use stairs, as well as constant swelling.

Also while he was receiving compensation at the 100 percent level, the Veteran had a VA examination of the knees in August 2010 in which he complained that since the surgery, he continued to have persistent pain with swelling and loss of motion.  

Since January 1, 2011, the Veteran has been rated at 60 percent for each knee.

The Veteran presented to the VA ambulatory care clinic in January 2011 complaining of knee pain, right more than left, which was causing him trouble ambulating.  The clinician noted that X-rays in April 2010 had shown satisfactory knee replacements without complication.  New X-rays showed bilateral TKR with stable appearance since the last examination, with small/moderate bilateral joint effusions and no definite loosening.  The clinical impression was bilateral knee pain status post TKR.

The Veteran had a VA examination of the joints in February 2011, performed by 
an examiner who reviewed the claims file.  The Veteran complained of increased swelling and stiffness in the right knee since the August 2010 examination; the left knee had not changed since that examination.  The Veteran endorsed pain, stiffness, decreased speed of motion and swelling of both knees; he denied deformity, instability, giving way, weakness, incoordination, locking episodes or flare-ups of either knee.  The Veteran stated he could stand for one hour and could walk 1-3 miles; he endorsed using a cane intermittently but frequently.  

Examination showed both knees to have edema and guarding of movement; the right knee also had effusion.  Neither knee had instability or any abnormality of the patella, meniscus, tendons or bursae.  Both knees had prosthesis, neither of which showed weakness.  Both knees had normal extension (0 degrees); flexion was to 110 degrees in the left knee and 93 degrees in the right knee, with pain (grimace and guarding) at the last 5 degrees.  Repetitive use caused increased pain but did not cause additional limitation of function.

The examiner diagnosed status post bilateral total knee arthroplasty with residuals.  The examiner stated the disability did not cause occupational impairment (the Veteran was not employed, having reportedly retired in 2005 due to his knee problems).  In terms of ADLs, the disability caused severe impairment of sports; moderate impairment of exercise and traveling; mild impairment of chores, shopping and recreation; and, no impairment of feeding, bathing, dressing, toileting or grooming.          

Addressing first the period prior to November 24, 2009, the Board finds the Veteran's disability picture more closely approximated the criteria for the 
currently-assigned 10 percent rating for each knee.  During examination the Veteran's flexion was to 100 degrees bilaterally prior to onset of pain, which is 
not compensable under DC 5260.  His extension was normal bilaterally, so compensation is not warranted under DC 5261.  The Veteran's limitation of flexion and extension do not support compensable evaluations under either DC 5260 or 5261, even considering his subjective complaints and reported functional impairment.  See Mitchell, supra.  Thus, a rating in excess of 10 percent is not warranted.  Moreover, it follows that because compensable ratings under DC 5260 and 5261 are not shown, separate ratings for flexion and extension are not warranted.  VAOPGCPREC 9-2004.  

The Veteran testified that during the period that his knees were unstable, but medical examination shows there was no instability, nor was subluxation noted.  Thus, a higher rating or separate rating under DC 5257 is not warranted.  Additionally, there is no medical evidence of dislocation of semilunar cartilage or impairment of the tibia and fibula such that a higher rating DC 5258 or 5262.  

Turning to the period from January 1, 2011, the Veteran currently has a 60 percent rating for post-TKR with severe painful motion or weakness in the affected extremity.  There is in fact no higher schedular rating available under any applicable DC relating to the knee other than the 100 percent rating assigned for the year after TKR.  In that regard, actual amputation of the knee, not improvable by prosthesis controlled by natural knee action, is compensable at 60 percent.  38 C.F.R. § 4.71a, DC 5164; see also 38 C.F.R. § 4.68 (the combined rating for disabilities of an extremity will not exceed the rating for the amputation at the elective level, were amputation to be performed).  

The Board has considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical examiners and providers.  The Veteran has reported, and the objective medical of record generally confirms, that prior to November 2009 he had progressively worsening arthritis in both knees with associated pain, but he was nonetheless able to achieve the ROM indicated prior to onset of pain.  He also testified of subjective instability during the period, but objective medical evidence shows the knees were clinically stable.  After January 2011 he reported continued bilateral knee pain, but this is specifically contemplated in the criteria for the currently-assigned 60 percent rating.  Thus, his lay evidence does not demonstrate entitlement to a higher schedular rating prior to November 2009 or since January 2011.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his bilateral knee disabilities.  

In sum, based on the evidence and analysis above the Board finds the criteria for a rating higher than 10 percent for the Veteran's left and right knee disabilities prior to November 24, 2009, and a rating higher than 60 percent from January 1, 2011, are not met.  Accordingly, the claims must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

      Right Leg Radiculopathy

The Veteran's claim for increased rating was received in February 2007.  His disability is characterized as neuritis of the sciatic nerve, rated under the provisions of 38 C.F.R. § 4.124a, DC 8620 (neuritis of the sciatic nerve).  

Peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved (in this case, the sciatic nerve).  The maximum rating that may be assigned for neuritis of the sciatic nerve not characterized by organic changes is that for moderately severe incomplete 
paralysis.  38 C.F.R. § 4.124.

Paralysis of the sciatic nerve is rated as follows.  A rating of 10 percent is assigned for mild incomplete paralysis.  A rating of 20 percent is assigned for moderate incomplete paralysis.  A rating of 30 percent is assigned for severe incomplete paralysis.  A rating of 40 percent is assigned for moderately severe incomplete paralysis.  A rating of 60 percent is assigned for severe incomplete paralysis, with muscle atrophy.  A rating of 80 percent is assigned for complete paralysis: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

As noted above, in December 2006 the Veteran was treated at the Center for Bone and Joint Disease for a workplace injury suffered approximately 6 weeks earlier.  Motor strength in the bilateral lower extremities was 5/5; sensory was somewhat decreased in the left lateral leg compared to the right.  The clinical impression was lumbar radiculopathy.

The Veteran had a VA peripheral nerves examination in October 2007, performed by an examiner who reviewed the claims file.  The Veteran complained of low back pain radiating down the right leg to the foot, with numbness and tingling.  These symptoms were worse with lying on his back or stomach and better with lying on his left side.  Examination showed motor strength of the right lower extremity (RLE) to be 4/5, with pain during strength testing.  Sensory examination was normal.  DTRs were essentially normal except for trace right Achilles reflex.  The examiner diagnosed right L5-S1 radiculopathy resulting in moderate impairment.  

The Veteran testified before the Board in March 2010 that he had longstanding pain, numbness and tingling from the back down the leg.  He described a pinching, pulsating numbness down to the toes.  

The Veteran presented to the VA ambulatory care clinic in January 2011 for evaluation and management of his medical problems including back pain extending into the lower extremities.   The clinical impression in relevant part was bilateral lower extremity pain with workup in progress, and low back pain with possible radiculopathy.

The Veteran had a VA examination of the peripheral nerves in February 2011, performed by a physician who reviewed the claims file.  The Veteran complained of pain and numbness in the bilateral lower extremities, right worse than left, which had become worse in recent months.  The Veteran was noted to have trouble walking that was due to his knee problems.  Neurological examination showed reflexes to be 1+ and symmetrical bilaterally.  Sensory examination was normal on the left but decreased on the right.  Motor strength was 5/5 bilaterally with normal muscle tone and no evidence of atrophy.  There was no joint impairment associated with the nerve disorder.  The examiner diagnosed peripheral sensory neuropathy of the right lower limb of undetermined etiology; there was no confirmed clinical evidence of radiculopathy based on current examination.  The examiner stated the disorder caused no occupational impairment and no impairment of ADLs.

On review of the evidence above, the Board finds the disability picture associated with the Veteran's right leg peripheral neuropathy most closely approximates mild incomplete paralysis of the sciatic nerve.  Medical evidence of record establishes that his neurological dysfunction was no worse than 4/5 strength in October 2007 without sensory impairment, and in 2011 had sensory impairment without motor impairment.  Further, the VA examiner found no impairment of ADLs, which leads the Board to conclude that the disability is "mild" rather than "moderate" in severity.

The Board has considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical examiners and providers.  The Veteran has reported pain, tingling and numbness in the RLE, but he has not asserted that his neurological disorder is anything other than sensory.  Thus, his lay evidence does not demonstrate entitlement to a schedular rating higher than 10 percent.  The Board concludes 
that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his RLE radiculopathy.  

In sum, based on the evidence and analysis above the Board finds the criteria for a rating higher than 10 percent for the Veteran's neurological disability of the RLE are not met.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.
   
      Residuals of Right Ankle Sprain

The Veteran's claim for increased rating was received in February 2007.   His disability is evaluated under DC 5271.

Moderate limitation of motion of an ankle warrants a 10 percent evaluation, while marked limitation of motion of an ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5271.

The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Normal ranges of motion of the ankle are as follows: dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

In March 2006 the Veteran presented to podiatrist Dr. Stephen Kushner complaining of severe pain in the right heel.  During examination Dr. Kushner noted that right ankle dorsiflexion was restricted, but he did not provide ROM in degrees.

The Veteran had a VA examination of the joints in October 2007, performed by a physician who reviewed the claims file.  The Veteran complained of pain and swelling in the right ankle associated with over-use.  He endorsed pain, weakness and swelling; he denied stiffness, heat or redness, instability, locking, fatigability 
or lack of endurance.  The Veteran endorsed a history of physical therapy for the ankle but denied pain medication (his pain medication was for his back and knee disabilities).   The Veteran denied flare-ups, assistive devices, surgeries, or episodes of dislocation/subluxation.  The disability was not reported to cause occupational impairment or any impairment of ADLs.  

Examination showed the Veteran's gait to be abnormal due to knee pain.  ROM 
of the right ankle was dorsiflexion to 10 degrees, plantar flexion to 35 degrees, inversion to 20 degrees and eversion to 10 degrees, representing a reduction of 10 degrees in each direction; there was pain with inversion and eversion but not with dorsiflexion or plantar flexion.  There was no change in ROM after repetition, and the ankle was not ankylosed.  There was no fatigue, weakness, lack of endurance, incoordination or instability, and no additional limitation following repetitive use.  There were no functional limitations on standing, and functional limitations on walking were not due to the ankle disability.  There was no indication of abnormal weightbearing, no guarding of movement and no effusion, redness or heat.  VA 
X-ray of the right ankle showed mild osteoarthritis and suspected soft tissue swelling anterior to the ankle joint; there was also moderate plantar calcaneal 
spur, but this is evaluated with the Veteran's plantar fasciitis disability.

The examiner diagnosed old fracture of the right ankle, well-healed but with calcium deposit residuals present in the deltoid ligament per X-ray and swelling with use.  The examiner stated that the Veteran is a big man, and that the old fracture, while healed, has calcifications of the support ligaments that cause swelling with use; such swelling is a residual of the original injury.        

The Veteran testified before the Board in March 2010 that he experienced ankle swelling 2-3 times per week.  He was currently convalescing from knee surgery, so he was not on his feet a great deal.  He stated the ankle would pop and crack when he walked across uneven ground, with consequent swelling.  He treated symptoms of swelling with ice packs.

The Veteran had a VA examination of the peripheral nerves in February 2011, performed by a physician who reviewed the claims file.  The examiner noted that the Veteran's ankle jerk reflexes were 1+ bilaterally and motor strength for ankle dorsiflexion and plantar flexion was 5/5 bilaterally.

On review of the evidence above, the Board finds the Veteran's right ankle disability most closely approximates moderate limitation of motion, even considering his complaints of pain, swelling, and popping.  See DeLuca, supra.  
The Veteran's measured ROM was limited by only 10 degrees in each direction and thus had half the normal dorsiflexion, and more than half the normal plantar flexion, remaining; the Board accordingly cannot characterize limitation of motion as "marked."  The Board also notes the VA examination showed "mild" osteoarthritis and found no impairment of standing or walking that was attributed to the right ankle disability.  

The Board has considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical examiners and providers.  The Veteran has reported pain, swelling and popping in the ankle.  However, the functional impairment noted is appropriately rated.  Thus, his lay evidence does not demonstrate entitlement to a rating higher than 10 percent.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right ankle disability.   

In sum, based on the evidence and analysis above the Board finds the criteria for a rating higher than 10 percent for the Veteran's neurological disability of the right ankle disability are not met.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

	Extraschedular Consideration

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and generally provide for additional or more severe symptoms than currently shown by the evidence.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Board finds his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 


TDIU prior to May 18, 2007

A TDIU may be assigned if the schedular rating is less than total and the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment shall be deemed to exist when a veteran's annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (included but is not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran's formal claim for TDIU was received on May 18, 2007, and the RO has granted TDIU effective from that date.  However, the Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's claim for an increased rating for his service-connected disabilities was received on April 13, 2007.

As noted above, in December 2006 the Veteran was treated at the Center for Bone and Joint Disease for a workplace injury suffered approximately 6 weeks earlier (i.e., approximately June 2006).  The Veteran reportedly worked for a leasing company that moved washers and dryers, and he suffered a back injury moving a washer and dryer through the sand.  The Veteran stated he had continued to work for a week after the injury.

In February 2007 the Center for Bone and Joint Disease stated the Veteran should not return to his previous job, which required a significant amount of heavy lifting.  The Veteran was cleared to perform light duty with lifting not more than 15-20 pounds and no excessive bending or twisting.  However, he reported in March 2007 that he had returned home because his employer had no real light duty available.

In his first formal claim for TDIU, received in May 2007, the Veteran stated he had last worked in 2003; his job at the time was driver and delivery.  He stated he had left that job due to disability, but did not provide details.  He stated he did not expect to receive disability retirement benefits but did expect to receive worker compensation benefits.  He stated he had attempted to obtain work since he last became too disabled to work, but again did not provide details.  In terms of education, the Veteran reported having attended one year of college.

Thereafter, the Veteran submitted a second formal claim for TDIU in February 2008.  He asserted therein that he had worked from June 2003 to June 2007 as a warehouse manager and driver; during this period he worked a 40+ hour workweek.  Since then he had sought employment unsuccessfully; he listed two prospective employers to whom he applied in July 2007.

As noted above, the Veteran had a VA examination of the spine in October 2007 in which he reported he had been employed as a security guard until three months earlier (i.e., approximately July 2007) but had quit that job due to knee problems.  He also told a VA neurological examiner in October 2007 that he had stopped working due to low back pain with radiculopathy

The Veteran testified before the Board in March 2010 that he last worked in 2008, but then corrected himself to state he had last worked in 2006; he stopped working at that point because his back and knees did not allow him to continue.  Thereafter, he had temporary jobs for a few months but was unable to continue those jobs because they entailed standing and walking.  He attended vocational rehabilitation counseling, at which he was advised to receive education toward sedentary employment rather than pursue immediate employment.  The Veteran stated he currently had an Associate's degree and was working toward a Bachelor's degree.

The Board finds on review of the evidence above that the Veteran is shown to have been employed until June 2007.  The Veteran has variously asserted that he last had gainful employment in 2003, in 2006 and in 2007, and he testified before the Board that he had last been employed full-time in 2006.  However, the Veteran's formal claim for TDIU in February 2008 not only documents that he was employed full-time until June 2007 but also includes such details as the identity of his employer during the period and his payment history.  Given this level of detail, and given the inconsistency of the Veteran's other recollections, the Board finds the formal claim for TDIU to be the most probative evidence regarding the date of the Veteran's last gainful full-time employment.  

The Board further notes that the Veteran's employment, as reported in his February 2008 claim, was uninterrupted for four years (June 2003-June 2007), full-time (40+ hours per week) and paid $28,800.00 per year ($2,400.00 per month for 12 months).  Because this is considerably in excess of the official Poverty Threshold, which in 2007 was $10,787.00 per year for one person under age 65, the Board finds the Veteran's reported employment was not "marginal" within the meaning of 38 C.F.R. § 4.16.

The Board having found the Veteran was gainfully employed until June 2007, it follows that a TDIU cannot be granted prior to May 18, 2007.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.   



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for radiculopathy of the left leg is denied.

A disability rating higher than 20 percent for DDD of the lumbar spine is denied.

A disability rating higher than 10 percent for a left knee disability prior to November 24, 2009, and a rating higher than 60 percent disabling from January 1, 2011, is denied.

A disability rating higher than 10 percent for a right disability prior to November 24, 2009, and a rating higher than 60 percent disabling from January 1, 2011, is denied.

A disability rating higher than 10 percent for radiculopathy of the right leg is denied.

A disability rating higher than 10 percent for residuals of a right ankle sprain is denied.

Entitlement to a TDIU prior to May 18, 2007, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


